Citation Nr: 1214015	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-47 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for macular degeneration with cataracts, left eye, claimed as a left eye condition.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran had active service from October 1950 to October 1952 and from August 1963 to January 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues of entitlement to service connection for ischemic heart disease, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a hearing loss, and entitlement to an increased rating for posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2010 VA-9 Form the appellant requested an opportunity  to testify before a hearing conducted by the Board of Veterans' Appeals at a local VA office.  The appellant has not been afforded the opportunity for a hearing.  

To ensure that VA has met its duty to assist the appellant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, this issue is REMANDED to the AOJ for the following development:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The AOJ should schedule the appellant for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


